Name: 80/1087/EEC: Commission Decision of 16 October 1980 amending the Decision of 25 September 1973 relating to the setting up of a Consumer Consultative Committee
 Type: Decision
 Subject Matter: consumption;  EU institutions and European civil service;  European construction;  sources and branches of the law
 Date Published: 1980-11-27

 Avis juridique important|31980D108780/1087/EEC: Commission Decision of 16 October 1980 amending the Decision of 25 September 1973 relating to the setting up of a Consumer Consultative Committee Official Journal L 320 , 27/11/1980 P. 0033 - 0034 Spanish special edition: Chapter 15 Volume 2 P. 0213 Portuguese special edition Chapter 15 Volume 2 P. 0213 COMMISSION DECISION of 16 October 1980 amending the Decision of 25 September 1973 relating to the setting up of a Consumer Consultative Committee (80/1087/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Consumer Consultative Committee set up by the Decision of 25 September 1973 (1), as amended by the Decision of 3 December 1976 (2), is at present composed of 25 members ; whereas it appears desirable to increase this number, on the one hand with a view to improving its representativity and on the other hand to take account of the accession of new States to the Community; Whereas an attribution of six seats to each of the four European consumer organizations, members of the Committee accompanied by a decrease from 10 to nine in the number of experts should meet these objectives; Whereas it is advisable that the individuals specially qualified be chosen only be the Commission from now on ; whereas it must also be possible to end the mandate of these individuals appointed ex officio; Whereas in the event of a Committee member and also his alternate being prevented from attending the Committee meetings, it must be possible for another alternate to be designated to attend these meetings; Whereas the Steering Committee of the Committee must be enlarged to take into account the increase in the number of Committee members, HAS DECIDED: Article 1 Commission Decision 73/306/EEC, amended by Decision 76/906/EEC, is amended as follows: 1. Article 3 is replaced by the following: "Article 3 The Committee shall be composed of 33 members. The seats are attributed as follows: - six to the European Office of Consumer Unions (BEUC), - six to the Committee of Family Organizations for the European Communities (COFACE), - six to the European Community of Consumer Cooperatives (EUROCOOP), - six to the European Confederation of Trade Unions (CES), - nine to other individuals specially qualified in consumer affairs." 2. In Article 4, the third paragraph shall be deleted. 3. The following paragraph shall be added to Article 5: "If a member of the Committee and his alternate are prevented from participating in a meeting, the organization which designated the member may designate another representative among the apponted alternates. If an individual specially qualified in consumer matters and his alternate are prevented from attending, the Commission will designate another of the alternates." (1)OJ No L 283, 10.10.1973, p. 18. (2)OJ No L 341, 10.12.1976, p. 42. 4. In Article 6 (3), the second sentence shall be replaced by the following text: "The Commission may also end a member's mandate when the organization which he represents demands his replacement or when the member has left the position which gave rise to his appointment." 5. Article 8 shall be replaced by the following: "Article 8 The Steering Committee shall prepare and organize the work of the Committee. It shall be composed of the Committee chairman, the three vice-chairmen, an individual specially qualified in consumer matters together with one other member from each of the four organizations mentioned in Article 3. The chairman, the vice-chairmen and the Steering Committee members are elected for a period of one year, renewable once. The election shall be by a two-thirds majority of the members present at the Committee." Article 2 This Decision shall come into force on 16 October 1980. Done at Brussels, 16 October 1980. For the Commission Richard BURKE Member of the Commission